Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as CON of 15/489,363, now USPN 9,859,627 filed on April 17, 2017, CON of 15/131,126, now USPN 9,743,463 filed on April 18, 2016 is acknowledged in the instant application.  However, the claim to priority as CON of 15/489,363 is denied because the present application filed on April 30, 2021 is not the same as 15/489,363.  MPEP § 201.07
Specification
The abstract of the disclosure is objected to because the form and legal phraseology often used in patent claims, such as “means” and “said” should be avoided.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 18 is objected to because of the following informalities: the term “said metallic heat conductive disc” recited in line 2 should be changed to “said metallic disc” for consistency throughout the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, there is insufficient antecedent basis for “said at least one element comprises a rib” recited in line 2.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-15 and 17-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15 and 17-20 of prior U.S. Patent No. 11,026,299. This is a statutory double patenting rejection.

17/245,593
11,026,299
1. An induction-heating device adapted to heat shaving or cosmetic products comprising: a housing defining a non-electrically conductive induction housing; a non-electrically conductive product container for holding the product, said product container being removably received in said induction housing; an induction coil adjacent to said induction housing for generating an electromagnetic field into said product container; an electrically conductive target member in said product container comprising a metallic disc having a cross-section complementally-configured to the cross-section of the product container, the cross-section of the metallic disc being slightly less than the cross-section of the product container thereby permitting said metallic disc to freely descend within said product container as said product is used; and an electromagnetic field activator mounted in said housing and connected to said induction coil, said target member being heated during a heating cycle for a predetermined time period in response to said electromagnetic field from said induction coil to heat and or melt the product.
1. An induction-heating device adapted to heat shaving or cosmetic products comprising: a housing defining a non-electrically conductive induction housing; a non-electrically conductive product container for holding the product, said product container being removably received in said induction housing; an induction coil adjacent to said induction housing for generating an electromagnetic field into said product container; an electrically conductive target member in said product container comprising a metallic disc having a cross-section complementally-configured to the cross-section of the product container, the cross-section of the metallic disc being slightly less than the cross-section of the product container thereby permitting said metallic disc to freely descend within said product container as said product is used; and an electromagnetic field activator mounted in said housing and connected to said induction coil, said target member being heated during a heating cycle for a predetermined time period in response to said electromagnetic field from said induction coil to heat and or melt the product.
2. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 1, wherein said product container further comprises a top product surface and a heat affected product zone consisting of a layer of said product immediately below said top product surface that is heated by said target member allowing heated material to flow through said target member to be collected by a user for shaving or cosmetic purposes.
2. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 1, wherein said product container further comprises a top product surface and a heat affected product zone consisting of a layer of said product immediately below said top product surface that is heated by said target member allowing heated material to flow through said target member to be collected by a user for shaving or cosmetic purposes.
3. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 2 and further comprising: said housing having a top surface; said induction housing comprising a side wall, a bottom wall and an open top mounted in said top surface, said induction housing side wall defining an interior surface having a uniform cross-section from said open top to said bottom wall, said product container comprises a side wall, a bottom wall and a closable open top, said product container side wall defining an exterior surface having a uniform cross-section complementally configured to said interior surface of said induction housing, said product container being removably inserted in said induction housing.
3. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 2 and further comprising: said housing having a top surface; said induction housing comprising a side wall, a bottom wall and an open top mounted in said top surface, said induction housing side wall defining an interior surface having a uniform cross-section from said open top to said bottom wall, said product container comprises a side wall, a bottom wall and a closable open top, said product container side wall defining an exterior surface having a uniform cross-section complementally configured to said interior surface of said induction housing, said product container being removably inserted in said induction housing.
4. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 3, wherein said product container side wall defining an interior surface having a uniform cross-section from said closable open top to said bottom wall, said electrically conductive metallic target member further comprises a peripheral surface complementally configured to said interior surface of said product container.
4. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 3, wherein said product container side wall defining an interior surface having a uniform cross-section from said closable open top to said bottom wall, said electrically conductive metallic target member further comprises a peripheral surface complementally configured to said interior surface of said product container.
5. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 4, wherein said induction housing comprises a first cylindrically shaped cup and said product container comprises a second cylindrically shaped cup.
5. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 4, wherein said induction housing comprises a first cylindrically shaped cup and said product container comprises a second cylindrically shaped cup.
6. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 5, wherein said first and second cylindrically shaped cups and target member are configured to maintain alignment and prevent rotation therebetween during use.
6. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 5, wherein said first and second cylindrically shaped cups and target member are configured to maintain alignment and prevent rotation therebetween during use.
7. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 6, wherein said first and second cylindrically shaped cups have flat sidewall sections and said target member peripheral surface has a flat section aligned with said flat sidewall sections to maintain said alignment and prevent rotation therebetween during use.
7. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 6, wherein said first and second cylindrically shaped cups have flat sidewall sections and said target member peripheral surface has a flat section aligned with said flat sidewall sections to maintain said alignment and prevent rotation therebetween during use.
8. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 2, further comprising means for supplying an alternating current source or a direct current source to electronic circuitry.
8. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 2, further comprising means for supplying an alternating current source or a direct current source to electronic circuitry.

9. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 8, wherein said electronic circuitry includes means for generating high frequency electromagnetic energy into said electrically conductive metallic target member, said electronic circuitry further including means for regulating said alternating current or direct current to modulate the heat generated inside said electrically conductive metallic target member.
9. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 8, wherein said electronic circuitry includes means for generating high frequency electromagnetic energy into said electrically conductive metallic target member, said electronic circuitry further including means for regulating said alternating current or direct current to modulate the heat generated inside said electrically conductive metallic target member.
11. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 10, further comprising an operator interface connected to said microprocessor for permitting a user to manually start and stop a heating cycle, for adjusting the energy level and duration of heat during a heating cycle, and for displaying helpful information based on the energy level, temperature, or duration of the heating cycle.
11. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 10, further comprising an operator interface connected to said microprocessor for permitting a user to manually start and stop a heating cycle, for adjusting the energy level and duration of heat during a heating cycle, and for displaying helpful information based on the energy level, temperature, or duration of the heating cycle.
12. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 11, further comprising at least one current sensor and at least one temperature sensor for monitoring currents and temperatures of the electronic circuitry.
12. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 11, further comprising at least one current sensor and at least one temperature sensor for monitoring currents and temperatures of the electronic circuitry.
13. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 12, further comprising visual and/or acoustical alarm means responsive to said current and temperature sensors for indicating over-currents or over-heating temperatures of the electronic circuitry.
13. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 12, further comprising visual and/or acoustical alarm means responsive to said current and temperature sensors for indicating over-currents or over-heating temperatures of the electronic circuitry.
14. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 10, further comprising an RF module for transmitting and receiving information to and from said microprocessor for remotely controlling said electronic circuitry.
14. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 10, further comprising an RF module for transmitting and receiving information to and from said microprocessor for remotely controlling said electronic circuitry.
15. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 14, further comprising a speaker for transmitting information received via said RF module, such information relating to the start and stop of a heating cycle or the adjusted energy level and duration of heat during a heating cycle or temperature and current sensing levels.
15. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 14, further comprising a speaker for transmitting information received via said RF module, such information relating to the start and stop of a heating cycle or the adjusted energy level and duration of heat during a heating cycle or temperature and current sensing levels.
17. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 1, wherein said metallic disc comprises at least one hole extending therethrough, at least one slot extending therethrough, or a combination of at least one hole and at least one slot extending therethrough.
17. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 1, wherein said metallic disc comprises at least one hole extending therethrough, at least one slot extending therethrough, or a combination of at least one hole and at least one slot extending therethrough.
18. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 1,  wherein said metallic heat conductive disc comprises at least one element located on said upper surface adjacent to said at least one hole and extending normal to the plane of said upper surface.
18. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 17, wherein said metallic heat conductive disc comprises at least one element located on said upper surface adjacent to said at least one hole and extending normal to the plane of said upper surface.
19. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 1, wherein said at least one element comprises a rib.
19. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 18, wherein said at least one element comprises a rib.
20. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 1, wherein said metallic disc is comprised of stainless steel or aluminum.
20. The induction-heating device adapted to heat shaving or cosmetic products as claimed in claim 1, wherein said metallic disc is comprised of stainless steel or aluminum.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rosenbloom et al. (US Pub. 2008/0047948)
Brown (US Pub. 2008/0257880)
McGarvey (US Pub. 2014/0091083)
Duffield (US Pub. 2015/0195871)
Duffield (US Pub. 2015/0223292)
Duffield (US Pub. 2015/0250028)
Duffield (US Pub. 2016/0158397)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/28/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761